Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 11/13/2020.  In the Amendment, applicant amended claims 1, 11-12.  Claim 21 is added.  Claim 19 is cancelled.   
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-18 and 20-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “identifying a text sample, classified according to a first class in a plurality of hierarchical graphs of classes, that is more similar to a second class in the plurality of hierarchical graphs of classes than to the first class according to a similarity metric;
deleting a word from the identified text sample that is associated with the second class; adding a word to the identified text sample that is associated with the first class; training a text classification model using the text sample as training data; and performing text classification on an input text using the trained text classification model implemented on a processor device.”
Claim 1 recites the limitation of “identifying a text sample, classified according to a first class in a plurality of hierarchical graphs of classes, that is more similar to a second class in the plurality of hierarchical graphs of classes than to the first class according to a similarity metric”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identify” in the context of this claim encompasses the user identify information.  Similarly, the limitation of deleting a word from the identified text sample that is associated with the second class, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “deleting” in the context of this claim encompasses the user to removing the information.   Similarly, the limitation of adding a word to the identified text sample that is associated with the first class, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “adding” in the context of this claim encompasses the user manually adding more information.  Similarly, the limitation of training a text classification model using the text sample as training data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation accessing” in the context of this claim encompasses the user to learning about information.  Also Similarly, the limitation of performing text classification on an input text using the trained text classification model implemented on a processor device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “performing” in the context of this claim encompasses the user to taking action. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processor device to perform the identify, deleting, adding, training and performing steps.  The processor device in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to identify, deleting, adding, training and performing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “identifying the text sample…”. The claim language provides only further access request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “the plurality of hierarchical…”. The claim language provides only further identifying information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein in the first and second class…”. The claim 

Claim 5 is dependent on independent claim 3 and includes all the limitations of claim 3 and 1. Claim 5 recites “wherein each hierarchical graph…”. The claim language provides only further determining number read and write limited which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “wherein the word that is associated with the first class …”. The claim language provides only further determining number read and write limited which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein the word that is associated with the second class…”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the similarity metric is selected from the group…”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 9 recites “wherein deleting the word…”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “wherein identifying the text sample…”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 11: are essentially the same as claim 1 except that they set forth the claimed invention as a computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims1. 
Regarding claims 12-20: are essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-7, 9, 11-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPUB 2018/0032870, hereinafter Liu), in view of Chari et al. (US PGPUB 2013/0097103, hereinafter Chari) and further in view of Epstein et al. (US PGPUB 2016/0062985, hereinafter Epstein).
As per as claim 1, Liu discloses:
A method for text classification, comprising:
 	identifying a text sample, having a class label that identifies a first text class in a plurality of hierarchical graphs of text classes, where the text sample is more similar to a second text class in the plurality of hierarchical graphs of text classes than to the first class according to a similarity metric (Liu, e.g., [0008-0011] disclose multiple classes in the hierarchical graphs/category/tree , “…obtain training data via the interface circuitry, analyze the training data to obtain training measurements of the language features from the training data, use the training measurements of the language features as parameters to establish classifiers corresponding to abstract text features by machine learning, and fuse the classifiers into a decision tree to form the evaluation model…“ and [0087-0090] disclose identifying a text/word/phrase sample);
 	deleting a word from the identified text sample that is associated with the second class (Liu, e.g., [0083] and [107] “…deleting irrelevant features or redundant features from currently extracted M feature sets, and keeping a feature subset that helps classification, to reduce the dimension of a data set…”); 
 	adding a word to the identified text sample that is associated with the first class (Liu, e.g., figs. 4, associating with texts description, [0065], [0082], [0107] and [0116], “…classification by using financial features, into which text features are added, and the result of classification by using the financial features…”); 
 	training a text classification model to assign class labels to samples using the text sample as training data (Liu, e.g., [0008-0011], [0044], [0096] and [0107-0109], “…a category to which an instance belongs. Regression is to form an optimal fitting curve by using given data points. They both belong to supervised learning, and need to know what to predict, that is, the classification of the target variable, and the data is usually divided into training sets and test sets”); and 
 	performing text classification on an input text using the trained text classification model implemented on a processor device (Liu, e.g., [0008-0011], [0045-0048], “…use the training measurements of the language features as parameters to establish classifiers corresponding to abstract text features by machine learning, and fuse the classifiers into a decision tree…” and “…inputting the basic language features into the classifier corresponding to each of the abstract text features according to relationships between the basic language features and the abstract text features…”).
	To further clarify the language of “identifying a text sample, to class in a plurality of hierarchical graphs of classes”.
However Chari, in an analogous art, discloses “identifying a text sample, to class in a plurality of hierarchical graphs of classes” (Chari, e.g., fig. 1, associating with texts description, [0006], [00230024] and [0056-0059], “…performance comparison of the sampling strategy with random sampling as well as uncertainty based sampling on a diverse collection of data sets. Results show that the present techniques produce significantly more balanced sets than random sampling in almost all data sets. The technique presented also performs much better than uncertainty based sampling for highly skewed sets and the present training samples can be used to train any classifier. Also described are results which demonstrate the benefits of domain knowledge and compare the performance of classifiers trained with the samples from various sampling methods… UCI data sets include both binary and multi-class classification problems. All UCI data sets are used unmodified except the KDD Cup '99 set which contains a "normal" class and 20 different classes of network attacks. In this experiment, only "normal" class and "guess password" class were selected to create a highly skewed Chari and Liu to identify and determine to select data in cluster group to archiving in place sample data in the correct group/class which finding a training data set that minimizes the distance between data set (Chari, e.g., 0031-0037]).
	The combination of Chari and Liu disclose identifying a text sample in a plurality of hierarchical graphs of texts classes (Chari, e.g., fig. 1, associating with texts description, [0006], [00230024] and [0056-0059]), but to make records clearer regarding to the language of “a text sample is having a class label that identifier a first text class, where the text sample is more similar to a second text class” and further for the language of “deleting a word from the identified text sample”.
 	However Epstein, in an analogous art, discloses “a text sample is having a class label that identifier a first text class, where the text sample is more similar to a second text class” (Epstein, e.g., [0024], [0026], “…classifying the plurality of text samples into a plurality of groups of text samples, each group of text samples corresponding to a different sub-class of terms such that the one or more terms belonging to the first class of terms in the respective text samples for each group of text samples belong to the corresponding sub-class of terms for the respective group of text samples; for each of the groups of text samples, generating a sub-class context model deleting a word from the identified text sample” (Epstein, e.g., [0061-0063], “…the truncation module 408 may delete terms from a text sample that are outside of a span of n terms to the left and right of the class terms (or the class identifier that may have replaced the class terms). Thus, for example, the truncation module 408 may delete the terms from the text sample above that are outside n=2 terms from the class terms: "of the <DATE>5th of August</DATE></s></s>" (where </s> signifies the end of the sentence or end of text sample). In an example for another implementation, a truncated text sample with substituted class identifier may be represented as follows: "of the $DATE </s> </s>."…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Epstein, Chari and Liu to select context models from among the hierarchical set of context models which include selecting multiple context models that are collectively trained based on substantially all of the text samples for which the sub-class context models were generated, wherein at least one of the multiple context models selected is an intermediate context model that was generated by merging two or more context 

As per as claim 2, the combination of Epstein, Chari and Liu disclose:
The method of claim 1, wherein identifying the text sample comprises comparing the text sample to a representative text sample from each class in the plurality of hierarchical graphs of classes according to the similarity metric (Chari, e.g., fig. 1, associating with texts description, [0006], [0023-0024], [0056-0059], [0062], “…comparison of the sampling strategy with random sampling as well as uncertainty based sampling on a diverse collection of data sets. Results show that the present techniques produce significantly more balanced sets than random sampling in almost all data sets…The metrics computed on completion are the balancedness of the training data and the recall of the minority class …”) and (Epstein, e.g., [0015-0020]).

As per as claim 3, the combination of Epstein, Chari and Liu disclose:
 The method of claim 1, wherein the plurality of hierarchical graphs of classes comprises a plurality of disjoint graphs (Liu, e.g., figs. 4-5, associating with texts description, [0123-0129]) (the examiner asserts that different classes = disjoint graphs) and further see (Epstein, e.g., [abstract], [0004-0006]).

As per as claim 4, the combination of Epstein, Chari and Liu disclose:
The method of claim 3, wherein the first and second classes do not belong to a same graph hierarchy (Liu, e.g., figs. 4-5, associating with texts description, [0123-0129]) and further see (Epstein, e.g., [abstract], [0004-0006], (different classes)).

As per as claim 5, the combination of Epstein, Chari and Liu disclose:
The method of claim 3, wherein each hierarchical graph comprises a plurality of classes and a plurality of directed edges between classes, with each directed edge indicating a hierarchical relationship between its connected classes (Liu, e.g., fig. 2, associated with texts description, [0023], [0047] and [0053] disclose plurality of classes and relationship between objects (the examiner asserts that the relationship between classes = edges between classes)) and (Epstein, e.g., fig. 3, associating with texts description)).

As per as claim 6, the combination of Epstein, Chari and Liu disclose:
The method of claim 1, wherein the word that is associated with the first class is a word having a highest term frequency inverse document frequency value across all texts in the first class (Liu, e.g., [0011], [0046] and 0061-0064]) and (Epstein, e.g., [0042-0043], [0053]).

As per as claim 7, the combination of Epstein, Chari and Liu disclose:
The method of claim 1, wherein the word that is associated with the second class is a word having a highest term frequency inverse document frequency value across all texts in the second class (Liu, e.g., [0011], [0046] and 0061-0064]) and (Epstein, e.g., [0042-0043], [0053]).

As per as claim 9, the combination of Epstein, Chari and Liu disclose:
The method of claim 1, wherein deleting the word that is associated with the second class and adding the word that is associated with the first class causes the text sample to more closely conform to a hierarchical graph of classes that includes the first class, such that text classification using the trained text classification model exhibits superior performance in discriminating between the first class and the second class (Liu, e.g., [0083] and [107] “…deleting irrelevant features or redundant features from currently extracted M feature sets, and keeping a feature subset that helps classification, to reduce the dimension of a data set…”) and see (Liu, e.g., figs. 4, associating with texts description, [0065], [0082], [0107] and [0116], for adding words), and further (Epstein, e.g., [0004] and [claim 8]).

As per as claim 21, the combination of Epstein, Chari and Liu disclose:
The method of claim 1, wherein the text classification model is a neural network model (Liu, e.g., [0046] and [0100], “…The machine learning method may be: an artificial neural network method, a support vector machine method, a decision tree method, a Bayesian method, a random forest method, or a logistic regression method. In the process of implementation, classifiers corresponding to a same abstract text feature may further be established by using different machine learning methods. By 

Claim 11 is essentially the same as claim 1 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 12-18 and 20 are essentially the same as claims 1-7 and 9 except that they set forth the claimed invention as apparatus rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7 and 9.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPUB 2018/0032870, hereinafter Liu), in view of Chari et al. (US PGPUB 2013/0097103, hereinafter Chari) and in view of Epstein et al. (US PGPUB 2016/0062985, hereinafter Epstein) and further in view of Malik et al. (US PGPUB 2012/0215727, hereinafter Malik).
As per as claim 8, the combination of Epstein, Chari and Liu disclose:
Chari and Liu disclose select similarity metric group (Chari, e.g., fig. 1, associating with texts description, [0006], [0023-0024], [0056-0059], [0062]), 
wherein the similarity metric is selected from the group consisting of cosine similarity and a term frequency inverse document frequency value”.
 	However Malik, in an analogous art, discloses “wherein the similarity metric is selected from the group consisting of cosine similarity and a term frequency inverse document frequency value” (Malik, e.g., fig. 2, associating with texts description, [0013], [0049], “…the classifier analyzer 24 applies cosine similarity to determine document similarity and removes any document from the N(C2) data set where the computed cosine value equals or exceeds a pre-determined value. The classifier analyzer 24, at step 62, then forms a new set L of documents by merging all remaining documents in the N(C2) data set with the TD data set…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Malik, Epstein, Chari and Liu to classify and grouping similar data set of clusters by compares the compute score for the class by the value with a current best score for the class to archiving in cluster closet documents in the same group (Malik, e.g., [0048-0052]).

Allowable Subject Matter
The prior art does not teach “comparing the text sample to a representative text sample from each class in the plurality of hierarchical graphs of classes according to the similarity metric, wherein the word that is associated with the first class is a word having a highest term frequency inverse document frequency value across all texts in the first class, wherein the word that is associated with the second class is a word having a highest term frequency inverse document frequency value across all texts in the second class, and wherein deleting the word that is associated with the second class and adding the word that is associated with the first class causes the text sample to more closely conform to a hierarchical graph of classes that includes the first class, such that text classification using the trained text classification model exhibits superior performance in discriminating between the first class and the second class ".  Per the instant office action, claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 11/13/2020 with respect to claims 1-18 and 20-21 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Issue I:  Applicant argued on page 9 (Remarks/Argument) regarding to 101 rejection to claims 1-21.  Applicant stated argued that “performing text classification on an input text using the trained text classification model implemented on a processor device” is not simply a mental process. 
Response I:  After review and consideration, the examiner respectfully disagrees and submits, the last step in the independent claim recites “performing text classification on an input text using the trained text classification model implemented on a processor device”. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element a processor device to perform the performing steps.  The processor device in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract 
Note that: The examiner suggests the applicant to contact the examiner and work together to clarify the language to overcome 101 rejection. Further note that, case would be allowable if applicant incorporate claim 10 into each independent claims and clarify the language to overcome 101 rejection.

The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163